Exhibit 10.1

SIXTH AMENDMENT TO

EMPLOYMENT AGREEMENT

This SIXTH AMENDMENT TO EMPLOYMENT AGREEMENT (“Amendment”) is entered into as of
this 25th day of May, 2018, by and between CATALYST PHARMACEUTICALS, INC., a
Delaware corporation (“Company”) and PATRICK J. MCENANY (“Employee”).

Preliminary Statements

 

  A. The parties have previously entered into that certain Employment Agreement,
dated as of November 8, 2006 (the “Original Agreement”), as previously amended
by that certain First Amendment to Employment Agreement, dated as of
December 19, 2008 (the “First Amendment”), that certain Second Amendment to
Employment Agreement, dated as of November 8, 2009 (the “Second Amendment”),
that certain Third Amendment to Employment Agreement, dated as of September 14,
2011 (the “Third Amendment”), that certain Fourth Amendment to Employment
Agreement, dated as of August 28, 2013 (the “Fourth Amendment”), and that
certain Fifth Amendment to Employment Agreement, dated as of June 23, 2016 (the
“Fifth Amendment”, and together with the Original Agreement, the First
Amendment, the Second Amendment, the Third Amendment, and the Fourth Amendment,
the “Employment Agreement”). Unless otherwise defined, capitalized terms used
herein shall have the meanings given to them in the Employment Agreement.

 

  B. The parties wish to further amend the Employment Agreement to reflect the
terms set forth below.

Agreement

NOW, THEREFORE, in consideration of the premises, the mutual covenants set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

 

  1. Extension of Agreement. The outside date of the Term of the Employment
Agreement is extended for a two year period from the “twelfth anniversary of the
Effective Date” (November 8, 2018) until the “fourteenth anniversary of the
Effective Date” (November 8, 2020). All references in the Employment Agreement
to the “third anniversary of the Effective Date”, the “fifth anniversary of the
Effective Date”, the “seventh anniversary of the Effective Date”, the “tenth
anniversary of the Effective Date” or the “twelfth anniversary of the Effective
Date” shall be deemed by this Amendment to now refer to the “fourteenth
anniversary of the Effective Date.”

 

  2. Employment Agreement Remains in Effect. Except as otherwise specifically
amended herein, the terms and provisions of the Employment Agreement remain in
full force and effect.

 

1



--------------------------------------------------------------------------------

  3. Counterparts. This Amendment may be executed in counterparts.

IN WITNESS WHEREOF, the parties have executed this Amendment, effective as of
the date set forth above.

 

CATALYST PHARMACEUTICALS, INC.

By:  

/s/ Alicia Grande

  Alicia Grande   Vice President, Treasurer and CFO

EMPLOYEE:

/s/ Patrick J. McEnany

Patrick J. McEnany

 

2